Opinion by
Trexler, J.,
The plaintiff sued to recover the value of two shipments of automobile tires delivered to the defendant for transportation. The case was tried before the court without a jury. The only question raised is whether there is sufficient evidence to sustain the court’s finding.
As to the first shipment, it appears there were several requests made of the defendant to send its truck to plaintiff’s place of business. The usual card was hung out to attract defendant’s employees. A truck of the defendant came and a driver and helper, having the usual cap worn by the express company truck drivers, received the goods. Later, at the request of defendant, plaintiff’s employee called at its place of business and *397found some of the packages which he had shipped, still in defendant’s possession.
As to the second shipment, the same witness testified that he delivered three packages to a driver who represented himself as being connected with the American Railway Express Company. He rode in one of the wagons bearing the name of the defendant and wore a badge.
We think this evidence sufficient to warrant the inference that the goods were received by the company.
Having shown that the vehicle belonged to the defendant and that prima facie the person calling for the articles in question was in the employ of the company, it remained for the defendant to convince the jury, in this case the trial judge, that the inference of ownership and' agency relied upon by the plaintiff was wrong. See Reel v. Adams Express Company, 27 Pa. Superior Ct. 77; Hershinger v. Pennsylvania R. R. Co., 25 Pa. Superior Ct. 147; Hennessey v. Baugh & Sons Company, 29 Pa. Superior Ct. 810; Sarver v. Mitchell, 35 Pa. Superior Ct. 69-72.; Corpies v. Sand Company, 31 Pa. Superior Ct. 107.
The judgment is affirmed.